Title: John Adams to Abigail Adams, 18 June 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia June 18. 1777
     
     We shall have all the Sages and Heroes of France here before long.
     Mr. Du Coudray is here, who is esteemed the most learned Officer in France. He is an Artillery Officer.
     
     Mr. De la Balme is here too, a great Writer upon Horsemanship and Cavalry. He has presented me with two Volumes written by himself upon these subjects, elegantly printed, bound and gilt.
     Mr. De Vallenais is with him, who speaks very good English.
     The inclosed Papers will give you all the News. You get Intelligence sooner and better than We.
     We are under no more Apprehensions here than if the British Army was in the Crimea. Our Fabius will be slow, but sure.
     Arnold, You see will have at them, if he can.
    